Title: To Thomas Jefferson from Tadeusz Andrzej Bonawentura Kosciuszko, 15 November 1805
From: Kosciuszko, Tadeusz Andrzej Bonawentura
To: Jefferson, Thomas


                                          
                            
                            
                        before 15 Nov. 1805
                     
                        
                  Je sais que vous avez tres grande influence dans votre pays par votre Caracter, vos talens, vos lumieres, et par votre Poste mais c’est une juisance pour vous seulement. votre Pays ne tire pas aucun avantage si vous ne vous exercéz pas à faire un solide et durable bien pour La Nation entiere, durant votre Pouvoir; Vous voulez avoir toujours votre Gouvernement Républicain, mais ou sont ses materiaux pour soutenir la même opinion surtout après votre mort, si vous ne donnez pas a votre Jeunesse une éducation propre, si vous ne veuillez pas surtous Les Ecoles civiles, si vous ne prescrivez Les principes uniforme et conforme au Gouvernement d’aujourdhui si vous établissez encore dans chaque Province une Ecole Militaire d’ou Les sujets sortant pour etre Officiers de La milice ajouteront encore plus de poid par Leur conaissance et Leur Lumieres a cette haut idée d’etre Republicain vertueux autrement je ne vous reponds de rien. Un homme d’Etat comme vous et surtout par ses disposition et ses Lumieres doit chercher à donner a sa nation unité d’action. et d’etablir un Caracter réspectable et puissant, que jusqu’a presant on ne le voi pas. et vous étes en état de Le faire, si vous agissez avec fermeté dans Les circonstances d’aujourdhui ou tous vous favorisent. mais il faut se decider vite et si vous envoyez des troupes pour prendre La posession de la floride. vous donerez à toutes Les puissances une haute idee de votre nation et de son Caracter, et on s’empressera de faire une alliance avec vous. Si vous manquez c’ett unique moment, vous perdrez tous Les fruits. pour toujours. et soyez persuadé qu’on vous reprocherat de n’avoir pas profiter, de n’avoir rien fait pour votre pays, de negliger Les moyens que votre influence vous donnoit, de grace ne soyez pas indeçie, agissez avec une energie et fermeté analogue à un Grand Homme que vous devez L’être. 
                  pardonnez moi si j’ecris avec trop de Liberté mais mes sentimens sont sinceres pour vous je vous aime vous étes un seule espoir pour L’umanité entiere, et je voudrai que vous soyez L’Exemple a l’age future. mes respects et mes homages
                  
                     T Kosciuszko 
                     
                  
               